Citation Nr: 1813222	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-25 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from September 1954 to June 1958 and in the U.S. Air Force from August 1959 to August 1971. He died in 2011 and the appellant is his surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on appeal from February and July 2013 decisions of the Philadelphia, Pennsylvania, Regional Office (RO). In March 2017, the Board remanded the appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board has determined that additional development is necessary and the appeal is, therefore, REMANDED as directed below.

1.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

2.  Reasons for the Remand:

The Veteran served as an aircraft mechanic in the Air Force and served at U-Tapao Royal Thai Air Force Base. The Board finds that his service there placed him at the perimeter and he is presumed to have been exposed to herbicide agent.

Remand is necessary to obtain an opinion as to whether the Veteran's presumed herbicide agent exposure or his coronary artery disease caused or contributed to his death.

Additionally, the records from the Veteran's hospitalization at the end of his life indicate that the family was considering a private autopsy. Remand is also necessary to determine whether an autopsy was performed and, if so, to attempt to obtain the records.

3.  Advise the appellant that she may submit any additional medical and non-medical evidence relating to her claim that is not already in VA's possession. 

Specifically request that the appellant clarify whether an autopsy was performed and, if so, request that she provide authorization to obtain autopsy records.

4.  Obtain a VA medical opinion as to the cause of the Veteran's death. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether any in-service event, injury, disease or disorder, including the Veteran's presumed in-service herbicide agent exposure, caused any of the following:

		i.  large left MCA stroke.

		ii.  atrial fibrillation.

		iii.  aortic valve disorder.

		iv.  dementia.

b.  whether coronary artery disease caused or contributed to the Veteran's death.

The examiner's attention is drawn to the following:

*Assume that the Veteran was exposed to herbicides during his service in Thailand.

*June 1971 report of medical history at service separation where the Veteran reported only a history of mumps, being colorblind, and wearing glasses and contact lenses. VBMS Entry 3/06/2003, p. 56-57.

*August 1971 physical examination for service separation indicating that the Veteran had a burn scar, dental caries, compound myopic astigmatism, defective color vision, and bilateral hearing loss, but was otherwise normal. VBMS Entry 3/06/2003, p. 3-4.

*May 2006 private neuropsychological assessment report which states a diagnosis of vascular dementia versus dementia, not otherwise specified. VBMS Entry 10/16/2006.

*July 2006 private treatment record stating a prior medical history of "syncope questionable etiology, sick sinus syndrome, atrial fibrillation, dementia questionable etiology, history of CVA, internal hemorrhoids and obstructive sleep apnea." It was also noted that he had had a pacemaker since 2001. VBMS Entry 2/12/2007, p. 1.

*September 2006 and July 2007 VA treatment records which provide the Veteran's medical history, including heart dysrhythmia, seizures, and memory loss. VBMS Entry 9/12/2007, p. 1-7.

*January 2010 private treatment record stating a diagnosis of coronary artery disease. VBMS Entry 1/6/11, p. 3.

*June 2010 letter from the Veteran's private physician regarding the Veteran's dementia and an aid and attendance form completed by the physician stating that the Veteran had vascular dementia complicated by seizures and heart disease. VBMS Entry 8/4/2010.

*March 2013 letter from the Veteran's private neurologist, with attached July 2010 treatment records, stating that the Veteran "had a longstanding history of different types of blackout seizures, some with more simple faints and others with confusion and fumbling episodes. The cause[s] of these episodes were never quite clear. There were a number of factors implicated in his episodes including heart rate abnormalities which led to the placement of a pacemaker as well as EEG abnormalities which led to our treatment with antiseizure medication. It certainly is possible that these episodes, as well as his progressive dementia could have been related to some exposure in the past so we were unable to prove this on a certain basis." VBMS Entry 8/16/2013.

*End of life hospitalization records, including an echocardiogram report stating that the Veteran had reduced left ventricle function, aortic valve sclerosis/stenosis, enlarged left atrium, and aortic regurgitation, and brain CT indicating large acute left MCA distribution infarct without intracranial hemorrhage. VBMS Entry 8/15/2017.

*Death certificate stating large left MCA stroke, atrial fibrillation, aortic valve disorder, and dementia as causes of death.

5.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).



